This cause came on to be heard upon the demurrer to respondents' amended joint and several answer, and was argued by counsel. On consideration whereof it is ordered and adjudged that said demurrer be, and the same hereby is, sustained upon authority of State Board of Health v. City of Greenville,86 Ohio St. 1, and City of Bucyrus v. State Dept. of Health, 120 Ohio st., 426.
And said respondents having this day advised the court that they do not desire to plead further, it is ordered and adjudged that the writ of mandamus prayed for be, and the same hereby is, allowed, and the said respondents, the Mayor of the city of Columbus and the City Council of the city of Columbus, are commanded forthwith to proceed to install works and means satisfactory to the Director of Health for disposing of the sewage of the city in a manner to correct and prevent the pollution of the Scioto river caused by such sewage, and to do all other things necessary and proper effectually to carry out and comply with the order of the relator served on respondents on September 12, 1927.
Writ allowed.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur. *Page 297